UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 12, 2012 ONE LIBERTY PROPERTIES, INC. (Exact name of Registrant as specified in charter) Maryland 001-09279 13-3147497 (State or other jurisdiction of incorporation) (Commission file No.) (IRS Employer I.D. No.) 60 Cutter Mill Road, Suite 303, Great Neck, New York11021 (Address of principal executive offices)(Zip code) 516-466-3100 Registrant's telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Event. On September 19, 2012, we completed the sale to Nomad Realty LLC, an affiliate of Stanford Realty Associates, Inc., of our fee interest in the real property located at 119-121 Madison Avenue, New York, New York and 27-29 East 30th Street, New York, New York, for $18.25 million.As part of the transaction, our existing financing in the approximate amount of $6.93 million was paid off.We estimate that this sale will result in a gain of approximately $15 million, without regard to any additional transaction consideration that may be payable in the future. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ONE LIBERTY PROPERTIES, INC. Date:September 20, 2012 By: /s/David W. Kalish David W. Kalish Senior Vice President and Chief Financial Officer
